 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1385 
In the House of Representatives, U. S.,

May 26, 2010
 
RESOLUTION 
Recognizing and honoring the courage and sacrifice of the members of the Armed Forces and veterans, and for other purposes. 
 
 
Whereas May is commonly known as National Military Appreciation Month; 
Whereas during World War I, more than 4,700,000 Americans served in the military, more than 116,000 Americans lost their lives, and more than 204,000 Americans were wounded; 
Whereas only one American World War I veteran, Frank Woodruff Buckles, survives today; 
Whereas during World War II, more than 16,000,000 Americans served in the military, more than 405,000 Americans lost their lives, and more than 670,000 Americans were wounded, and today more than 74,000 Americans remain unaccounted for; 
Whereas during the Korean War, more than 5,700,000 Americans served in the military, more than 36,000 Americans lost their lives, and more than 103,000 Americans were wounded, and today 8,026 Americans remain unaccounted for; 
Whereas during the Vietnam War, more than 3,400,000 Americans served in the military, more than 58,000 Americans lost their lives, and more than 150,000 Americans were wounded, and today 1,720 Americans remain unaccounted for; 
Whereas during the Persian Gulf War, more than 2,200,000 Americans served in the military, 383 Americans lost their lives, and 467 Americans were wounded; 
Whereas since 2001, more than 1,000 Americans have lost their lives and more than 5,500 Americans have been wounded in Operation Enduring Freedom; 
Whereas since 2003, more than 4,300 Americans have lost their lives and more than 31,000 Americans have been wounded in Operation Iraqi Freedom; 
Whereas members of the Armed Forces answer the call to serve the United States, leaving their homes, their families, and American soil, in times of war and peace; 
Whereas members of the Armed Forces respond to acts of aggression against the United States and its allies, protect and evacuate civilians, bring stability to areas experiencing political turmoil, and provide comfort and support in the wake of natural disasters; 
Whereas members of the Armed Forces have served the United States in hundreds of deployments, large and small, since the earliest days of the United States; and 
Whereas all Americans, and many hundreds of millions of people around the world, owe their freedom to the courage, service, and sacrifice of members of the Armed Forces and veterans: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes and honors the courage and sacrifice of the members of the Armed Forces and veterans and thanks such members and veterans for their service; and 
(2)urges all Americans to recognize and honor the courage and sacrifice of the members of the Armed Forces and veterans and thank such members and veterans for their service. 
 
Lorraine C. Miller,Clerk.
